Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from applicant’s representative Louis Wu (Reg. No. 44,413) on 8/10/2021.

The application has been amended as follows:
Cancel claims 1, 32-44 and 46-50, and add new claims 51-69 as follows:

Claim 51. 	(new) A system for charging a mobile device, comprising:
	an inductive receiver coil;
	a mobile device configured to receive charge via a wired connection and via an inductive connection provided by the inductive receiver coil;
a charger having one or more inductive charging coils, the charger further including:

a regulation, communication and control circuit to control transfer of power from the charger to the mobile device via the wired connection and via the inductive connection, and to communicate one or more information describing characteristics, status, preferences, location or identification of the mobile device or a user of the mobile device;
wherein when both the wired connection and the inductive connection are available, the regulation, communication and control circuit determines which one, or both, of the wired connection and the inductive connection to use to charge the mobile device based on a prioritization algorithm; and
a host device, separate from and in communication with the charger, to operate within a communication environment to enable the host device to communicate with other devices or systems, wherein the host device is configured to:
receive the information describing the characteristics, status, preferences, location or identification of the mobile device or the user; and 
in response to initiation of, or during, charging of the mobile device by the charger, perform one or more programmed actions to configure the communication environment and one or more devices therein, including communicating with one or more of the charger, the mobile device, or the other devices, to select the programmed actions based on the characteristics, status, preferences, location or identification of the mobile device or the user;

the charger and the mobile device exchange data to recognize or authenticate the mobile device with the charger; 
the one or more inductive charging coils inductively generates a current in the inductive receiver coil associated with the mobile device to charge or power the mobile device according to its charging characteristics; and
the host device or mobile device is reconfigured to provide contextual functionality dependent on an environment in which the mobile device is located, the environment indicated by an identification received from the charger or the mobile device.

Claim 52. 	(new) The system of claim 51, wherein during charging or powering the charger or the mobile device is configured to adapt to a location or a use model of interest and provide different functionalities, applications and features depending on one or more preset or ad hoc environmental conditions.

Claim 53. 	(new) The system of claim 51, wherein the charger and the mobile device communicate with each other prior to or during charging or powering to initiate the contextual functionality.



Claim 55. 	(new) The system of claim 51, wherein the charger includes a data communication or storage unit, for use with the mobile device to provide the contextual functionality, including transferring data to or from the mobile device while being charged or powered.

Claim 56. 	(new) The system of claim 51, wherein the mobile device comprises any of an automobile, phone, computing device, camera, kitchen appliance, or any other electrical or electronic device that includes the inductive receiver coil and that is charged or powered by the charger.

Claim 57.  	(new) The system of claim 51, wherein one or both of the charger and the mobile device communicate with the host device or with the other devices, using a communication protocol and a network, for use by the host device in selecting and performing its programmed actions.

Claim 58.  	(new) The system of claim 51, wherein one or both of the charger and the mobile device include at least two communication antennae and support communication 

Claim 59.  	(new) The system of claim 51, wherein the system includes one or more layers within the charger and associated with the one or more inductive charging coils, or within the mobile device and associated with the inductive receiver coil, that reduce heat during the inductive charging, wherein the one or more layers includes a thermally conductive layer having a pattern that prevents circular movement of carriers within the layer during charging.

Claim 60.  	(new) The system of claim 51, wherein in response to the initiation of, or during, charging, data is communicated between the mobile device and the host device using a communication protocol.

Claim 61.  	(new) The system of claim 51, wherein one or both the charger or the host device includes an internal battery, which is charged and subsequently used to provide power to other mobile devices while operating the charger from its internal battery.

Claim 62.  	(new) The system of claim 51, wherein one or more ring or arc magnets are used to align the inductive receiver coil with the one or more inductive charging coils, wherein the magnets attract corresponding ones to align the coils laterally.



Claim 64.	(new)  A method for charging a mobile device, comprising:
	providing a mobile device configured to receive charge via a wired connection and via an inductive connection provided by an inductive receiver coil;
providing a charger having one or more inductive charging coils, wherein providing the charger further includes providing:
a sense circuit coupled to the one or more inductive charging coils to sense a proximity of the mobile device to the charger; and
a regulation, communication and control circuit to control transfer of power from the charger to the mobile device via the wired connection and via the inductive connection, and to communicate one or more information describing characteristics, status, preferences, location or identification of the mobile device or a user of the mobile device;
wherein when both the wired connection and the inductive connection are available, the regulation, communication and control circuit determines which one, or both, of the wired connection and the inductive connection to use to charge the mobile device based on a prioritization algorithm; and
	providing a host device, separate from and in communication with the charger, to operate within a communication environment to enable the host device to communicate 
receive the information describing the characteristics, status, preferences, location or identification of the mobile device or the user; and 
in response to initiation of, or during, charging of the mobile device by the charger, perform one or more programmed actions to configure the communication environment and one or more devices therein, including communicating with one or more of the charger, the mobile device, or the other devices, to select the programmed actions based on the characteristics, status, preferences, location or identification of the mobile device or the user;
wherein providing a mobile device, the charger and the host device further comprises configuring the mobile device, the charger and the host device such that when a proximity of the mobile device, including the inductive receiver coil associated therewith, is sensed by the sense circuit of the charger:
the charger and the mobile device exchange data to recognize or authenticate the mobile device with the charger; 
the one or more inductive charging coils inductively generates a current in the inductive receiver coil associated with the mobile device to charge or power the mobile device according to its charging characteristics; and
		the host device or mobile device is reconfigured to provide contextual functionality dependent on an environment in which the mobile device is located, the environment indicated by an identification received from the charger or the mobile device.

Claim 65. 	(new) The method of claim 64, comprising adapting the charger or the mobile device to a location or a use model of interest and providing different functionalities, applications and features depending on one or more preset or ad hoc environmental conditions.

Claim 66. 	(new) The method of claim 64, comprising communicating by the charger and mobile device with each other prior to or during charging or powering to initiate the contextual functionality.

Claim 67. 	(new) The method of claim 64, wherein providing the charger includes providing the charger as, associated with, or integrated within a computer system, stand, holder or other apparatus that receives the mobile device for charging or powering.

Claim 68. 	(new) The method of claim 64, wherein providing the charger includes providing a charger having a data communication or storage unit, for use with the mobile device to provide the contextual functionality, including transferring the data to or from the mobile device while being charged or powered.

Claim 69. 	(new) The method of claim 64, wherein the mobile device is any of an automobile, phone, computing device, camera, kitchen appliance, or any other electrical or electronic device that is associated with the inductive receiver coil and charged or 


Allowable Subject Matter
Claims 51-69 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/DANIEL R MILLER/Primary Examiner, Art Unit 2863